Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 30, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  160425                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  DANIEL WILLIAM RUDD,                                                                                       Brian K. Zahra
           Plaintiff-Appellant,                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 160425                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 340135
                                                                    Muskegon CC: 07-036874-DM
  ANDREA JOY AVERILL, f/k/a
  ANDREA JOY WAGENMAKER, f/k/a
  ANDREA JOY RUDD,
           Defendant-Appellee.

  _____________________________________/

          On order of the Court, the application for leave to appeal the July 30, 2019 judgment
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 30, 2020
           b0622
                                                                               Clerk